           Case 2:21-cv-06711-CBM-JPR Document 1-1 Filed 08/18/21 Page 1 of 3 Page ID #:17



Justin H. Wilkes                                                                  Apple, Inc.



                                                        Los Angeles                                           Santa Clara




                                                                                                           Unlimited

Employment Discrimination pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq.




                                                                   2-21-CV-06711-CBM-JPRx
Case 2:21-cv-06711-CBM-JPR Document 1-1 Filed 08/18/21 Page 2 of 3 Page ID #:18




                                       WESTERN
Case 2:21-cv-06711-CBM-JPR Document 1-1 Filed 08/18/21 Page 3 of 3 Page ID #:19
